

 S3028 ENR: Daniel J. Evans Olympic National Park Wilderness Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
 sixteenS. 3028IN THE SENATE OF THE UNITED STATESAN ACTTo redesignate the Olympic Wilderness as the Daniel J. Evans Wilderness.1.Short titleThis Act may be cited as the Daniel J. Evans Olympic National Park Wilderness Act.2.Redesignation as Daniel J. Evans Wilderness(a)RedesignationSection 101(a) of the Washington Park Wilderness Act of 1988 (16 U.S.C. 1132 note; 102 Stat. 3961) is amended, in the second sentence, by striking Olympic Wilderness and inserting Daniel J. Evans Wilderness.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Olympic Wilderness shall be deemed to be a reference to the Daniel J. Evans Wilderness.Speaker of the House of RepresentativesVice President of the United States and President of the Senate